DeviN, J.,
concurring in part and dissenting in part: I concur in what is said in the majority opinion as to the judgment on the first count in the bill of indictment, but cannot agree with the disposition of the case on the second count.
I do not understand that the power of a Superior Court judge in suspending execution of a prison sentence and placing the defendant on probation is limited by all the provisions of the Act of 1937, ch. 132. It is in that act expressly stated “the court shall determine and may impose the conditions of probation.” Certainly, the judge has the discretion and a wide latitude in imposing such conditions as from his knowledge of the case he deems just and proper in the administration of the criminal law.
Nor do I think the judgment imposing conditions upon which execution of prison sentence is to be suspended is inconsistent with the defendant’s right of appeal. The judgment is entered with the knowledge that in North Carolina a defendant, whether he pleads guilty or is convicted, has unlimited right of appeal from a final judgment, though the judge may not expect him to avail himself of that right in a particular case. Every final judgment “in all cases” is subject to right of appeal, whether entered in open court or by notice subsequent to the adjournment of the court. I do not understand that there is anything in the probation statutes, or rules of law with respect to suspended sentences, which requires the defendant to waive his right of appeal. "With great respect for the opinion of the majority, I cannot bring myself to agree with the view that the fact of an appeal from a judgment imposing a definite sentence, with provision that execution of the sentence be suspended upon certain conditions, in any event should be given the effect of vacating the judgment. I do not think it should be held that the mere exception to and appeal from such a judgment would destroy its vitality for the reason assigned in the opinion that the time fixed for the performance of certain conditions would pass before the appeal could be heard, thus preventing an election by the defendant, or that a serious conflict would be thereby caused, or that there is an inconsistency between the form of the judgment and the defendant’s right of appeal therefrom.
When an appeal has been properly perfected, the effect is that all proceedings of whatever nature in the Superior Court are suspended until the appeal has been disposed of by the Supreme Court or withdrawn, and when the judgment is affirmed and the certificate of the Clerk of the *575Supreme Court sent down, the judgment and orders of the Superior Court then become again in force with the same vigor as if there had been no intemiption by the appeal. The dates fixed in the original judgment for the performance of certain conditions upon which suspension of execution is made to depend would be referred to the next term after the case gets back in the Superior Court. This is clearly the rationale of the statute (C. S., 4654) and the decisions of this Court (S. v. Casey, 201 N. C., 185, 159 S. E., 337). And if that rule has not been fully established, this Court has the right, in the exercise of its constitutional power, to “issue any remedial writs necessary to give it general supervision and control over the proceedings of the inferior courts,” to hold that, in determining the date on which a thing shall be done under a judgment appealed from, the time consumed by the appeal shall not be counted. I think there is ample provision for this in the statute, but, if not, the Court should establish this fair and reasonable rule, rather than set aside the judgment on the ground of conflict.
The appeal from the judgment presents for review the validity of the conditions upon which execution of the sentence in this case is suspended.
The defendant has a right to know now by the decision of this Court whether or not he shall be required, as the alternative of a two years’ prison sentence, to comply with each condition imposed in the judgment. Certainly, he should not be required to elect between a road sentence and a condition which is impossible, unreasonable, or which unnecessarily infringes his personal rights not forfeited by his confession of guilt as charged. "While the majority opinion, in view of the disposition of the case, did not decide this question, I take the occasion to express my personal views thereon.
The payment of a fine of $10,000, under the facts found by the court, may not be held unreasonable. A contribution to the school fund in that amount may not be held impossible or even burdensome considering the extent of the unlawful business in which defendant has been engaged. The requirements that he shall dispose of unlawful slot machines, that he shall not violate the slot machine law, or any other State law, and that he shall permit the probation officer to visit his home, may not be held unreasonable or improper. That he shall appear in court from time to time is in accord with the usual practice in suspended judgment cases.
The compulsory requirement that he shall not change his address or leave the county or State without first securing permission, or request that the case be transferred to another county, or that he shall not “have anything to do with any politics” in the State would seem to impose restrictions upon the exercise of rights of personal liberty which he has not forfeited by pleading guilty of a misdemeanor.
*576While the defendant is not entitled to a declaratory judgment (Calcutt v. McGeachy, 213 N. C., 1, 195 S. E., 49), by his plea of guilty and exception to the terms of the judgment, it seems he would be entitled to have this Court rule on the points thus properly presented so that he may make his election whether to comply with the valid conditions imposed or serve the prison sentence. I think some of the conditions as stated in the judgment on the second count should be modified in the respects herein pointed out, and that except as modified the judgment of the able and conscientious judge, who heard the case below, should be affirmed.
Sea well, J., joins in this opinion.